Case 1:20-cv-25259-CMA Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

 EUNICE LOPEZ,                                           Case No.: _________________

                Plaintiff,
 vs.

 LIFE INSURANCE COMPANY OF NORTH AMERICA
 d/b/a CIGNA,

             Defendant.
 ________________________________________/

                                            COMPLAINT

        COMES NOW, Plaintiff, EUNICE LOPEZ (hereinafter “Plan Beneficiary”), through her

 undersigned counsel, and sues Defendant, LIFE INSURANCE COMPANY OF NORTH

 AMERICA, (hereinafter “the Insurance Company”), and alleges:

               NATURE OF ACTION, PARTIES, JURISDICTION AND VENUE

        1. This is a civil action arising under the laws of the United States, specifically the

 Employment Retirement Income Security Act of 1974, Title 29, United States Code Sections

 1000-1461 (“ERISA”), for Defendant’s wrongful denial of Plaintiff’s disability benefits for

 damages, attorney’s fees and costs, and for other relief within the subject matter jurisdiction of

 this Court.

        2. This is an action that involves parties and property located within the venue of this

 Court, and venue is otherwise proper pursuant to 28 U.S. Code § 1391.

        3. At all times material hereto, the Plan Beneficiary was a citizen and is and was an

 individual residing in Miami-Dade County, Florida and is sui juris.

        4. At all times material hereto, the Defendant, LIFE INSURANCE COMPANY OF

 NORTH AMERICA (hereinafter “Insurance Company”), is and was an insurance company



                  2601 S. Bayshore Drive |18th Floor | Miami, FL 33133 | Ph: 305-444-5969
Case 1:20-cv-25259-CMA Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 6
                                                                           Case No.: _____________________
                                                                                                 Page 2 of 6

 authorized to, and doing business in the state of Florida and providing disability insurance

 coverage and plan administration services to Florida residents, including Plaintiff.

          5. A substantial part of the events or omissions giving rise to the claim occurred in

 Miami-Dade County, Florida.

          6. At all times material hereto, the Defendant Insurance Company, administered

 disability benefits and related services in the State of Florida, under its trade name, Cigna, and is

 subject to the jurisdiction of this Court.

          7. At all times material hereto, Brown and Brown, Inc. (hereinafter “the Employer”), is

 and was a self-funded employer that sponsored a disability insurance plan of which Plaintiff is

 and was a beneficiary. The Employer employed more than 20 employees at all relevant times.

          8. At all times material hereto, the Defendant Insurance Company was a plan and claims

 administrator for the Employer.

          9. Under the terms of the Policy administered by Defendant, Insurance Company,

 beneficiaries who are covered under plans that Defendant administers, like Plaintiff, are entitled

 to payment for disability benefits.

          10. At all times material hereto, the Defendant, Insurance Company was plan

 administrator for the Employer, a self-funded employer sponsored health insurance plan, of

 which, Plaintiff was a beneficiary.

          11. This Court possesses original jurisdiction pursuant to Title 29, United States Code,

 Section 1132(e), and Title 28, United States Code, Section 1331.

          12. Venue is proper in the Southern District Court of Florida pursuant to Title 29, United

 States Code, Section 1132(e) and Title 28, United States Code, Section 139l(b) since the facts

 and circumstances (e.g., claim denial and payment of disability benefits) giving rise to this cause
 [4262170/1]




                    2601 S. Bayshore Drive |18th Floor | Miami, FL 33133 | Ph: 305-444-5969
Case 1:20-cv-25259-CMA Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 6
                                                                             Case No.: _____________________
                                                                                                   Page 3 of 6

 of action transpired (in whole or in part) in Miami-Dade County, Florida and (2) Defendant’s

 conduct a substantial amount of business in this District and in Miami-Dade County, Florida.

            13. All conditions precedent to the institution of this action (e.g., administrative pre-suit

 appeals) have occurred, been performed, been waived, or were futile.

                                       GENERAL ALLEGATIONS

            14. At all material times, the Plan Beneficiary was covered by the disability insurance

 plan sponsored and self-funded by her employer. A copy of the Policy document is attached

 hereto as Exhibit A (“the Policy/Plan”).

            15. The Insurance Company was the Plan and claims administrator for the Employer.

            16. At all times material, the Plan Beneficiary required disability benefits. More

 specifically, on or about May 15, 2019, the Plan Beneficiary was unable to work due to an

 illness.

            17. The Plan Beneficiary filed a claim and then submitted multiple correspondence and

 medical information as evidence of her illness and inability to return to work. The Insurance

 Company denied the claim.

            18. The Plan Beneficiary submitted an appeal with medical information from her treating

 physician.

            19. By letter dated March 5, 2020, the Insurance Company denied the appeal and upheld

 the denial of the claim for disability benefits.

            20. As of the date of filing of this lawsuit, the Plan Beneficiary has been unable to return

 to work.




 [4262170/1]




                      2601 S. Bayshore Drive |18th Floor | Miami, FL 33133 | Ph: 305-444-5969
Case 1:20-cv-25259-CMA Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 6
                                                                           Case No.: _____________________
                                                                                                 Page 4 of 6

          21.   By virtue of multiple violations and wrongful denial of benefits by the Defendant

 and its agents, Plaintiff has been forced to retain the services of the undersigned counsel and has

 agreed to pay said attorney a reasonable fee for her services.

                                      COUNT I
                     VIOLATION OF §502 (a) of ERISA Against Defendant

          22.   Plaintiff re-adopts and re-alleges and incorporates by reference paragraphs 1

 through 21 as if fully set forth herein.

          23.   Plaintiff is a Plan Beneficiary under §502(a) of ERISA.

          24.   As a Plan Beneficiary under §502(a) of ERISA, Plaintiff is entitled to recover

 benefits under the terms of the plan administered by Defendant, its agents, and employees, under

 which she is covered.

          25.    As a Plan Beneficiary under §502(a) of ERISA, Plaintiff is entitled to clarification

 of her rights to benefits under the terms of the Plan administered by Defendant, its agents, and

 employees, under which she is covered.

          26.   The terms of the disabilty benefit plan at issue in this action obligates Defendant,

 its agents, and employees, to make payment to Plaintiff for disability benefits.

          27. Defendant, its agents, and employees, failed to make payment of benefits to Plaintiff

 although she had a medical condition that caused her disability and did not allow her to work, in

 violation of ERISA.

          28. Defendant, its agents, and employees, failed to provide Plaintiff with all rights she is

 entitled to under the terms of the Plan administered by Defendant, under which she is covered, in

 violation of ERISA.




 [4262170/1]




                    2601 S. Bayshore Drive |18th Floor | Miami, FL 33133 | Ph: 305-444-5969
Case 1:20-cv-25259-CMA Document 1 Entered on FLSD Docket 12/28/2020 Page 5 of 6
                                                                          Case No.: _____________________
                                                                                                Page 5 of 6

          29. Defendant, its agents, and employees, failed to make clear to Plaintiff all rights she

 is entitled to under the terms of the Plan administered by Defendant, under which she is covered

 in violation of ERISA.

          30. Defendant, its agents, and employees, further violated ERISA by interpreting and

 implementing ERISA plan terms in a way that was systematically arbitrary and capricious, and

 failed to provide a benefit determination and appeal process that provides for a full and

 meaningful review of benefit claims and determinations.

          31. Defendant, its agents, and employees, further violated ERISA by discriminating

 against the Plaintiff and her condition.

          32. As a direct and proximate cause of the Defendant’s and Defendant’s agents and

 employees’ violations of ERISA, Plaintiff has suffered damages.

          33. Plaintiff is entitled to monetary damages and/or restitution from Defendant. In

 particular, and not by way of limitation, Defendant is liable to Plaintiff for unpaid benefits,

 interest, attorneys’ fees, and other penalties as this Court deems just and proper, under ERISA

 §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B).

          34. In addition, Plaintiff seeks counsel fees, costs, prejudgment interest and other

 appropriate equitable relief, Defendant’s violations of ERISA.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, EUNICE LOPEZ, prays that this Honorable Court will enter

 judgment against Defendant, as follows:

     a. For monetary damages and civil penalties;

     b. For reasonable attorney’s fees and costs of suit;

     c. For all damages allowed under ERISA;
 [4262170/1]




                   2601 S. Bayshore Drive |18th Floor | Miami, FL 33133 | Ph: 305-444-5969
Case 1:20-cv-25259-CMA Document 1 Entered on FLSD Docket 12/28/2020 Page 6 of 6
                                                                          Case No.: _____________________
                                                                                                Page 6 of 6

     d. Declaring that Insurance Company has breached the terms of the Policy;

     e. Declaring that the Insurance Company has breached its fiduciary duties under ERISA;

     f. Awarding pre-judgment and post-judgment interest; and

     g. For such other and further relief as the Court deems just and proper.

          Dated this 23rd day of December 2020.

                                                  Respectfully submitted,

                                                  Your Insurance Attorney, PLLC
                                                  Health and Medicine Law Firm Division
                                                  Counsel for Plaintiff
                                                  2601 S. Bayshore Drive,18th Floor
                                                  Miami, FL 33133
                                                  Ph: 305-444-5969
                                                  Service email:
                                                  health@mellawyers.com
                                                  Attorney email:
                                                  msanti@yourinsuranceattorney.com
                                                  jnunez@yourinsuranceattorney.com

                                                  By:     /s/ Maria T. Santi
                                                          MARIA T. SANTI, ESQUIRE
                                                          Florida Bar No.: 117564




 [4262170/1]




                   2601 S. Bayshore Drive |18th Floor | Miami, FL 33133 | Ph: 305-444-5969
